                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                               Dana B. Salmonson
                                                                                           3
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower, Suite 1500
                                                                                               3800 Howard Hughes Parkway
                                                                                           6   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           7
                                                                                               Fax: 702.369.6888
                                                                                           8
                                                                                               Patrick F. Hulla (admitted pro hac vice)
                                                                                           9   patrick.hulla@ogletreedeakins.com
                                                                                               Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10   4520 Main Street, Ste. 400
                                                                                               Kansas City, MO 64111
                                                                                          11   Telephone: 816.471.1301
                                                                                               Fax: 816.471.1303
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               Attorneys for Defendant Circle K Stores, Inc.
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14
                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                          15
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          16

                                                                                          17   CHARLES GRAHL, individually and on               Case No.: 2:14-cv-00305-VCF
                                                                                               behalf of all others similarly situated,
                                                                                          18
                                                                                                                     Plaintiff,                     STIPULATION AND ORDER TO
                                                                                          19
                                                                                                                                                       EXTEND TIME TO FILE
                                                                                               vs.                                                   SETTLEMENT DOCUMENTS
                                                                                          20
                                                                                               CIRCLE K STORES, INC., a foreign                               (First Request)
                                                                                          21   corporation; DOES I through V, inclusive; and
                                                                                               ROE corporations I through V, inclusive,
                                                                                          22
                                                                                                                     Defendants.
                                                                                          23

                                                                                          24

                                                                                          25          Pursuant to LR IA 6-1, LR IA 6-2, LR 7-1 and LR 26-4, Plaintiff Charles Grahl
                                                                                          26   (“Plaintiff”) and Defendant Circle K Stores, Inc. (“Circle K”), by and through undersigned
                                                                                          27   counsel, hereby request and stipulate to extend the current deadline of November 16, 2018 in
                                                                                          28   which to provide the Court with the parties’ Joint Motion for Class Action Settlement Approval
                                                                                           1   and related documents pursuant to the Court’s November 5, 2018 Minute Order in Chambers

                                                                                           2   (“Order”). (ECF No. 334.) This is the first request to extend the deadline contained within this

                                                                                           3   Order. The parties recently obtained an additional Third-Party Administrator quote on November

                                                                                           4   13, 2018 and, as a result, revised the settlement documents. As a result, Defendant is awaiting

                                                                                           5   Circle K’s signature on the revised Settlement Agreement. Plaintiff and Plaintiff’s counsel have

                                                                                           6   fully executed the settlement documents.      Additionally, the remaining documents have been

                                                                                           7   prepared, reviewed and signed by both counsel, and are ready for filing.

                                                                                           8          Therefore, Counsel is requesting up to and including November 21, 2018 in which to

                                                                                           9   provide the Court with the requested documents.

                                                                                          10   DATED this 16th day of November, 2018.         DATED this 16th day of November, 2018.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11   REMPFER MOTT LUNDY, PLLC                       OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
                                                                                                                                              P.C.
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               /s/ Joseph N. Mott                             /s/ Dana B. Salmonson
                                                                                          13
                                                                                               Joseph N. Mott                                 Anthony L. Martin
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169




                                                                                               Nevada Bar No. 12455                           Nevada Bar No. 8177
                                                            Wells Fargo Tower




                                                                                          14
                                                                                               Scott E. Lundy                                 Dana B. Salmonson
                                                                                          15   Nevada Bar No. 14235                           Nevada Bar No. 11180
                                                                                               10091 Park Run Drive, #200                     Wells Fargo Tower
                                                                                          16   Las Vegas, NV 89145                            Suite 1500
                                                                                          17                                                  3800 Howard Hughes Parkway
                                                                                               Attorneys for Plaintiff                        Las Vegas, NV 89169
                                                                                          18                                                  Attorneys for Defendant

                                                                                          19
                                                                                          20

                                                                                          21                                                ORDER

                                                                                          22          IT IS SO ORDERED.
                                                                                                                                            ____________________________________
                                                                                          23
                                                                                                                                            UNITED STATES MAGISTRATE JUDGE
                                                                                          24                                                         November 19, 2018
                                                                                                                                            DATED: _____________________________
                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                                 2
